Case 2:18-cr-00063-GZS Document 919 Filed 10/05/20 Page 1 of 2                                   PageID #: 3624




                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE

    UNITED STATES OF AMERICA                            )
                                                        )
                                                        )
    v.                                                  )
                                                        ) Docket no. 2:18-cr-00063-GZS
    RICHARD DANIELS, et al.,                            )
                                                        )
                                                        )
                            Defendants.                 )
                                                        )


                    REPORT OF CONFERENCE & PROCEDURAL ORDER


         On September 30, 2020, the Court held a status conference to discuss with counsel next

steps related to the two false statement charges (Counts 37 & 38) pending against Defendant D.L.P.

Builders LLC (“DLP”). As earlier represented by the Government, DLP “is a business corporation

organized under the laws of the State of Maine. Daniel Poland III 1 is a shareholder of the

corporation and his wife, Vickie Poland, is also an officer of the corporation.” (Corporate

Disclosure Statement (ECF No. 144), PageID # 342.)

         As discussed on the record at the conference, the Court does not anticipate resuming in-

person jury trials until early 2021 under the existing District of Maine General Orders regarding

Court Operations Under Exigent Circumstances created by the COVID-19 Coronavirus, as well as

the most recent Speedy Trial Order (ECF No. 902). However, it appears that the two pending

charges against DLP may be amenable to resolution via a bench trial held by videoconference. In

order to proceed in this manner, the Court would initially require: (1) a joint motion to sever

pursuant to Federal Rule of Criminal Procedure 14, (2) a written waiver of any right to a jury trial


1
 Daniel Poland III is an individual defendant in this case. As discussed at the conference, it appears the Government
has reached a pre-trial diversion agreement with Mr. Poland.
Case 2:18-cr-00063-GZS Document 919 Filed 10/05/20 Page 2 of 2                      PageID #: 3625




from DLP, and (3) a written consent to proceeding by videoconference from both the Government

and DLP. The Court hereby sets an October 30, 2020 deadline for the filing of these three items.

Alternatively, by that date, counsel shall provide a status update to the Court and indicate whether

a further conference of counsel is necessary.



       SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 5th day of October, 2020.




                                                 2
